        Case 2:20-cv-00165-SMJ       ECF No. 8   filed 05/15/20   PageID.18 Page 1 of 2




1                                                                             FILED IN THE
                                                                          U.S. DISTRICT COURT
                                                                    EASTERN DISTRICT OF WASHINGTON
2
                                                                     May 15, 2020
3                         UNITED STATES DISTRICT COURT SEAN F. M AVOY, CLERK     C

                         EASTERN DISTRICT OF WASHINGTON
4
     BRANDON JAY EDGMAND,                        No. 2:20-cv-00165-SMJ
5
                                Plaintiff,
6                                                ORDER DISMISSING CASE
                  v.
7
     BILL JAMES COLEMAN, PATRICA
8    ZEISLER and SCOTT RUSSELL,

9                               Defendants.

10

11         Before the Court, without oral argument, is Plaintiff Brandon Jay

12   Edgmand’s construed Motion to Voluntarily Dismiss Complaint, ECF No. 6.

13   Plaintiff, a prisoner at the Airway Heights Corrections Center, is proceeding pro

14   se. Defendants have not been served in this action.

15         On April 29, 2020, the Clerk’s Office advised Plaintiff that his application to

16   proceed in forma pauperis was incomplete and supplied him with the documents

17   needed to cure the deficiency. ECF No. 4. On May 13, 2020, Plaintiff filed a Motion

18   to Withdraw Claim, which the Court construes as a Motion to Voluntarily Dismiss

19   the Complaint, representing that he does not wish to incur the costs associated with

20   filing a civil action while a prisoner.




     ORDER DISMISSING CASE – 1
        Case 2:20-cv-00165-SMJ      ECF No. 8   filed 05/15/20   PageID.19 Page 2 of 2




1          Consistent with Federal Rule of Civil Procedure 41(a), and for good cause

2    shown, IT IS HEREBY ORDERED:

3          1.     Plaintiff’s construed Motion to Voluntarily Dismiss Complaint, ECF

4                 No. 6, is GRANTED.

5          2.     All claims are DISMISSED WITHOUT PREJUDICE.

6          3.     The Clerk’s Office is directed to CLOSE this file.

7          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

8    provide a copy to pro se Plaintiff.

9          DATED this 15th day of May 2020.

10                       _________________________
                         SALVADOR MENDOZA, JR.
11                       United States District Judge

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE – 2
